Citation Nr: 1031624	
Decision Date: 08/23/10    Archive Date: 09/01/10	

DOCKET NO.  09-13 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1971, 
with service in the Republic of Vietnam from December 1968 to 
December 1969, and from June 1970 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

This case was previously before the Board in April 2010, at which 
time it was remanded in order that the Veteran might be afforded 
a Travel Board hearing before a Veterans Law Judge.  That hearing 
has now been accomplished, and the case is once more before the 
Board for appellate review.  

Finally, for reasons which will become apparent, this appeal is 
once again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  

REMAND

A review of the record in this case raises some question as to 
the nature and etiology of the Veteran's hepatitis C.  The 
Veteran served two tours of duty in the Republic of Vietnam.  
Moreover, service connection is currently in effect for 
posttraumatic stress disorder, based in large part on verified 
stressors, including service with the 11th Armored Cavalry along 
the Cambodian frontier, as well as further engagements in other 
principal operations, and combat in War Zone C of the Tay Ninh 
Province.  Additional information is to the effect that the 
Veteran served in Vietnam during Counteroffensive Phase VI and 
the Tet 69 Counteroffensive.

A review of service treatment records discloses that, on at least 
one, and possibly two occasions during the Veteran's period of 
active military service, he received treatment for drug abuse, 
including heroine abuse, and that he had apparently smoked heroin 
for a period of approximately three to four months.  However, 
there is no indication that, at any time during the Veteran's 
period of active service, he received either a diagnosis of or 
treatment for hepatitis.  The earliest clinical indication of the 
presence of hepatitis C is revealed by VA records dated in 
December 2006, more than 30 years following the Veteran's 
discharge from service, at which time there was noted a positive 
viral load with normal liver function tests.  

In a hepatitis questionnaire dated in February 2007, the Veteran 
indicated that he had never engaged in intravenous drug use, or 
in the intranasal use of cocaine, or any "high risk" sexual 
activity.  However, by the Veteran's own admission, he had shared 
toothbrushes and/or razor blades while in the field in Vietnam.  
According to the Veteran, he had been exposed to the blood of his 
fellow comrades while in Vietnam.  While he did have a number of 
tattoos, according to the Veteran, those tattoos were not applied 
while in service.

In March 2007, the Veteran underwent a VA examination for the 
purpose of determining the nature and etiology of his hepatitis 
C.  At that time, the Veteran gave a history of jaundice while in 
Vietnam, for which he was reportedly restricted to quarters, and 
which improved without any particular treatment.  Significantly, 
in contradiction of his earlier statement, the Veteran indicated 
that he did, in fact, receive a tattoo or tattoos while on active 
military service.  Moreover, according to the Veteran, he had not 
shared toothbrushes or razors with any of his fellow service 
colleagues while on active military duty.  Somewhat confusingly, 
following an examination of the Veteran and a review of the 
claims folder, the examiner was of the opinion that the Veteran 
was suffering from hepatitis C for which the most likely risk 
factor was "combat Vet with three tattoos."  

During the April 2010 hearing, the Veteran reiterated his 
previous contention that his hepatitis C was, in fact, the result 
of exposure to the contaminated blood of his fellow service 
members during service in the Republic of Vietnam.  Moreover, the 
Veteran once again stated that his tattoos were received 
following (as opposed to during) his period of active military 
service.  Under the circumstances, and given the ambiguity 
surrounding the origin of the Veteran's hepatitis C, the Board is 
of the opinion that additional development is necessary prior to 
a final adjudication of the Veteran's claim for service 
connection.  

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
March 2007, the date of the most recent VA 
examination of record, should be obtained 
and incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

2.  The Veteran's entire claims folder 
should then be forwarded to the VA 
physician who conducted the March 2007 
examination referenced above.  Should that 
physician prove unavailable, the entire 
claims folder should be to forwarded to 
another qualified physician.  Following a 
review of the Veteran's entire claims 
folder, the examiner should specifically 
comment as to whether the Veteran's 
current hepatitis C as least as likely as 
not had its origin as the result of 
exposure to the contaminated blood of his 
fellow service members during service in 
the Republic of Vietnam, as opposed to 
inservice drug abuse, or the postservice 
application of a tattoo or tattoos.  In 
rendering this opinion, the examiner 
should, additionally, specifically take 
into account the Veteran's prior surgical 
history, to include the repair of an 
umbilical hernia in 2004, left shoulder 
surgery, and the removal of two cysts from 
the Veteran's neck.  A complete rationale 
must be provided for any opinion 
offered, and all information and 
opinions, when obtained, must be made a 
part of the Veteran's claims folder.  

3.  The RO should then readjudicate the 
Veteran's claim for service connection for 
hepatitis C.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant action taken on the claim for 
benefits since the issuance of a Statement 
of the Case (SOC) in April 2009.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



